Exhibit 99.27 600- 1199 West Hastings St. Vancouver, BC V6E 3T5 Canada Tel: Fax: Toll Free: 1 PRESS RELEASE TSX: KGN NYSE AMEX: KGN KEEGAN RESOURCES INC. 600 - 1199 West Hastings Street Vancouver, BC V6E 3T5 NOT FOR DISTRIBUTION TO UNITED STATES NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES. FOR IMMEDIATE RELEASE Toronto Stock Exchange: KGN NYSE Amex: KGN February 17, 2011 KEEGAN RESOURCES CLOSES $ Vancouver, British Columbia; February 17, 2011 - Keegan Resources Inc. ("Keegan") - Keegan is pleased to announce the closing of the previously announced bought deal share offering of 28,405,000 common shares, which includes 3,705,000 common shares issued on exercise of the over-allotment option, at an issue price of $7.50 per share for gross proceeds of $213,037,500. The offering was conducted by a syndicate of underwriters led by Canaccord Genuity Corp. and Clarus Securities Inc., and including Dundee Securities Corp., BMO Nesbitt Burns Inc. and CIBC (the "Underwriters"). As part of their compensation, Keegan issued to the Underwriters underwriters' warrants to purchase up to 284,050 common shares of Keegan at the price of $7.50 per share for a period of 24 months after the closing. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of the securities in any state in which such offer, solicitation or sale would be unlawful. The securities have not been registered under the United States Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. For more information please visit Keegan's website at www.keeganresources.comor contact investor relations at 604-683-8193 or info@keeganresources.com.
